United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 15-3906
                     ___________________________

                          United States of America

                    lllllllllllllllllllll Plaintiff - Appellee

                                       v.

                                Gerald Wright

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                  Appeal from United States District Court
              for the Northern District of Iowa - Cedar Rapids
                               ____________

                        Submitted: October 17, 2016
                          Filed: October 27, 2016
                               [Unpublished]
                              ____________

Before MURPHY, BEAM, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.
      Gerald Wright appeals the district court's1 revocation of his supervised release
and imposition of a ten-month term of imprisonment. For the reasons discussed
below, we affirm.

I.    BACKGROUND

       On October 14, 2004, Wright was charged in a one-count information with
conspiracy to manufacture and distribute 50 grams or more of methamphetamine after
a prior conviction for a felony drug offense, in violation of 21 U.S.C. § 841(a)(1),
841(b)(1)(B), 846, and 851. The prior felony drug offense occurred in 1988 when
Wright was convicted of possession of marijuana with intent to distribute. On
October 25, 2004, Wright pled guilty. With a criminal history category of III, his
United States Sentencing Guidelines range was 135 to 168 months. He was
sentenced to 101 months in prison with eight years of supervised release to follow.
On July 22, 2011, Wright began his original term of supervised release. On April 6,
2012, he was cited for having an open container. The district court modified the
terms of his supervised release without a hearing to include participation in the
Remote Alcohol Testing Program for up to 120 days. After this modification, Wright
refused to participate in the requisite substance abuse treatment seven times and failed
to submit monthly reports three times, a total of ten violations of his supervised
release. At Wright's revocation hearing on May 6, 2015, the district court decided
against a term of imprisonment and modified the conditions of his release to include
40 hours of community service to be completed within 60 days. Wright failed to
complete the required community service hours, and on July 16, 2015, at his second
revocation hearing, he was sentenced to two weekends in prison.




      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                          -2-
       On August 7, 2015, Wright provided a diluted urine sample. Because a diluted
sample cannot be tested, it automatically counted as a violation of the conditions of
his supervised release. On September 22, 2015, Wright's probation officer learned
that a September 3 drug test came back presumptively positive for marijuana. When
confronted, Wright admitted that he had smoked marijuana approximately ten times
and that he had smoked as recently as September 20. A drug test on September 25,
2015, was also presumptively positive for marijuana. On October 8, 2015, prior to
Wright's third scheduled revocation hearing, he again tested positive for marijuana.

        At the revocation hearing at issue in this case, held on November 30, 2015, the
district court discussed the numerous supervised release violations mentioned above.
It also noted that the court had been extremely lenient in the original sentence and in
each subsequent supervised release modification. The court took into account the
services offered to Wright, which included participation in a residential drug abuse
program, substance abuse and self-control program, and maintenance of a responsible
thinking journal, as well as mental health treatment for depression and anxiety. The
court also reviewed his criminal history, which consists of several possession-of-
controlled-substance charges, possession with intent to distribute, domestic abuse,
criminal mischief, and a conviction for being a felon in possession of a firearm. The
court finally observed that Wright was employed and currently living with his
girlfriend.

       According to § 7B1.1 of the Guidelines, the violations of Wright's supervised
release were all Grade C violations, meaning the offenses were "punishable by a term
of imprisonment of one year or less; or . . . a violation of any other condition of
supervision." U.S.S.G. § 7B1.1(a)(3). With a criminal history level of III at the time
of the original sentence, the Guidelines range was five to eleven months'
imprisonment. When arguing for a sentence at the lower end of the Guidelines range,
Wright's attorney acknowledged Wright's mental health issues but belabored his
alleged ability to change with help and the possibility of Wright continuing his job

                                         -3-
when he returned from prison.                  The court "carefully considered the
options . . . available; and . . . considered the factors at 18 United States Code Section
3553(a)." The court also noted that it "tried . . . to help [Wright] turn things around,
by helping him connect with the services that he needs" and "tried to be supportive,
in that in the prior revocations, [the court had not] sent him back to prison."
However, because Wright did not seem to be "coming to grips with the issues that he
has" or "working on his problems," the court sentenced him to ten months'
imprisonment and two years of supervised release. Wright now appeals, arguing that
the district court erred by failing to fully and carefully consider all of the § 3553(a)
factors and imposing an unreasonable sentence.

II.   DISCUSSION

       We review the district court's decision to revoke supervised release for an
abuse of discretion. United States v. Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003).
"A district court abuses its discretion and imposes an unreasonable sentence when it
fails to consider a relevant and significant factor, gives significant weight to an
irrelevant or improper factor, or considers the appropriate factors but commits a clear
error of judgment in weighing those factors." United States v. Growden, 663 F.3d
982, 984 (8th Cir. 2011) (quoting United States v. Kreitinger, 576 F.3d 500, 503 (8th
Cir. 2009)). A prison sentence within the Guidelines is presumptively reasonable,
United States v. Scales, 735 F.3d 1048, 1052 (8th Cir. 2013), and the defendant bears
the burden of rebutting this presumption, United States v. Goodale, 738 F.3d 917, 926
(8th Cir. 2013).

       Wright argues that the district court erred by failing to consider all of the
statutory factors found in 18 U.S.C. § 3553(a). We disagree. The court specifically
stated that "in arriving at this sentence [it took] into account and consideration all the
factors at 18 United States Code Section 3553(a) that apply in a revocation situation."
The court took into account Wright's mental health, substance abuse history,

                                           -4-
extensive criminal history, and repeated violations of the conditions of his release, as
well as the seriousness of the underlying conviction. It also "carefully considered the
options . . . available."

       According to Wright, although the court considered some of the § 3553(a)
factors, it deliberately overlooked the mitigating factors. However, the court is not
required to "make specific findings on the record about each" § 3553(a) factor.
United States v. Fry, 792 F.3d 884, 891 (8th Cir. 2015) (quoting United States v.
Deegan, 605 F.3d 625, 630 (8th Cir. 2010)). And here, where Wright's counsel
presented arguments for a sentence at the lower end of the Guidelines range based on
certain § 3553(a) factors, "we may presume that the court considered those factors."
United States v. Keating, 579 F.3d 891, 893 (8th Cir. 2009). Ultimately, "[t]he
district court's decision to place greater emphasis in this case on factors that favored
a sentence within the advisory range . . . [rather] than on other § 3553(a) factors that
might favor a more lenient sentence is a permissible exercise of the [court's]
considerable discretion" allowed under the abuse-of-discretion standard of review.
United States v. Ruelas-Mendez, 556 F.3d 655, 658 (8th Cir. 2009).

       Wright's argument that this sentence does not promote respect for the law or
provide just punishment for the offense is also without merit. The court imposed a
lenient original sentence, sentencing Wright below the Guidelines range, and later
modified the terms of his release twice before sentencing him to any prison time for
numerous violations of his supervised release. The punishment reasonably increased
with the number of violations to provide "both specific and general deterrence."
United States v. Hum, 766 F.3d 925, 928 (8th Cir. 2014). Thus, the district court
adequately considered the factors in 18 U.S.C. § 3553(a). Because the sentence was
within the Guidelines range, we "apply a presumption of reasonableness," Gall v.
United States, 552 U.S. 38, 51 (2007), and Wright has not presented evidence to rebut
this presumption. Therefore, the district court did not abuse its discretion by revoking
Wright's supervised release and imposing a ten-month term of imprisonment.

                                          -5-
III.   CONCLUSION

       The judgment of the district court is affirmed.
                      ______________________________




                                    -6-